Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated September 26, 2022.  Claims 1-65 are pending.  Claims 54-65 are new.

Claim Objections
Claims 12, 37, and 38 are objected to because of the following informalities:
Claim 12 recites the limitation “the second heigh sensor”, which appears to be intended as “height sensor”.
Claim 12 is amended from “generating the running slope profile data” to “generating the [[a]] running slope profile 
Claim 37 recites the limitation “(3D) surface elevations”.  Claim 37 is dependent on claim 35, which used “3D surface elevations” without the parentheses.    
Claim 38 recites the limitation “(3D) surface elevations”.  Claim 38 is dependent on claim 37 and claim 35, which used “3D surface elevations” without the parentheses. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “process data collected by the profiler system” and then makes secondary reference to “the data” and “the processed data”, and “the collected data”.  It is unclear, and therefore indefinite, if these are all the same data.  The secondary references must be consistent.  
Claims 2-20 and 55 are rejected for incorporation of the errors of the base claim by dependency.
Claim 2 makes secondary reference to “the data that is used to generate at least a portion of the valid surface profile”, “the data collected during any of (c) through (d)” and “the collected data”.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear, and therefore indefinite, if these are the same data.  
Claim 4 makes secondary reference to “the data collected”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 is dependent on claim 1, which introduced “process data collected by the profiler system” and then makes secondary reference to “the data” and “the processed data”, and “the collected data”.  There is no “data collected”.
Claim 5 recites the limitation “the combining of the long wavelength components of the running slope data and the short wavelength components of the inertial profile data”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 is dependent on claim 4 and claim 1, which introduced “combining long wavelength component and short wavelength components from the collected data”.  
Claim 6 recites the limitations “short wavelength components” and “long wavelength components”.  Claim 6 is dependent on claim 4 and claim 1, which previously introduced “short wavelength components” and “long wavelength components”.  It is unclear, and therefore indefinite, if these are the same components.  This may be “some of the short wavelength components” or “second short wavelength components”.  
Claim 9 recites the limitation “the time domain”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 is dependent on claim 6.  The limitation “a time domain” was introduced in claim 7.  Claim 9 may have been intended to be dependent on claim 7.
Claim 10 recites the limitation “the spatial domain”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 is dependent on claim 6.  The limitation “a spatial domain” was introduced in claim 8.  Claim 10 may have been intended to be dependent on claim 8.
Claim 13 recites the limitation “the angle”.  Claim 12 is dependent on claim 12, which previously introduced “an angle” and made secondary reference to “the ascertained angle”.  It is unclear, and therefore indefinite, if these are the same angle.  The secondary references must be consistent.
Claim 21 recites the limitation “data collected by the inertial profiler system” and made secondary reference to “the data” and “the data collected” and “the data collected by the inertial profiler system”.  It is unclear, and therefore indefinite, if these are the same data.  The secondary references must be consistent. 
Claims 22-34 are rejected for incorporation of the errors of the base claim by dependency.  
Claim 22 recites the limitation “the data collected while the vehicle was traveling at a slow speed”.  It is unclear, and therefore indefinite if this refers to “the data collected by the inertial profiler system” or includes “the data collected following the stop” or the “vertical acceleration data” or the “longitudinal data”.  This may be “third  data collected while the vehicle was traveling at a low speed”, with “second data collected following the stop”.  This confusion continues in claims 23-24. 
Claim 25 recites the limitation “the inertial profile data”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 is dependent on claim 21, which introduced “data collected by the inertial profiler system” and made secondary reference to “the data collected by the inertial profiler system” and introduced “a valid surface profile”.  
Claim 26 recites the limitation “the inertial profile data”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 26 recites the limitation “the lead-in or lead-out distances”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 26 is dependent on claim 25 and claim 21, which introduced “a preceding lead-in distance”.
Claim 27 recites the limitation “the inertial profile data”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 30 recites the limitation “the surface traveled”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 30 is dependent on claim 21, which introduced “a surface” and made secondary reference to “the surface”.  The “data collected by the inertial profiler system” is defined in claim 21 to include “traveling over, or adjacent to, a surface” 
Claim 34 recites the limitation “the data”.  There is insufficient antecedent basis for this limitation in the claims.  
Claim 37 recites the limitation “the three-dimensional (3D) surface elevations”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 37 is dependent on claim 35, which introduced “an instrument measuring 3D surface elevations”.  It is understood that 3D refers to three-dimensional, but the usage is inconsistent.  It is sometimes proper to introduce an abbreviation in a claim limitation, three-dimensional (3D) and later refer back using the abbreviation, 3D.  Claim 37 attempts to expand the term, not abbreviate it.  It appears that it may be preferred to remove the references to 3D and just use the complete term “three-dimensional” in all the claims.
Claim 38 recites the limitation “the three-dimensional (3D) surface elevations”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 54 recites the limitation “the generated valid surface profile”.  Claim 54 is dependent on claim 1, which introduced “generate a valid surface profile” and made secondary reference to “the valid surface profile”.  It is unclear, and therefore indefinite, if “the generated valid surface profile” is the same as “the valid surface profile”.  The secondary references must be consistent.
Claim 56 recites the limitation “the generated valid surface profile”.  Claim 56 is dependent on claim 21, which introduced “generate a valid surface profile” and made secondary reference to “the valid surface profile”.  It is unclear, and therefore indefinite, if “the generated valid surface profile” is the same as “the valid surface profile”.  The secondary references must be consistent.
Claim 58 recites the limitation “the generated valid surface profile”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 58 is dependent on claim 35, which introduced “generate a valid profile” and “generate a surface elevation profile”.   
Claim 60 recites the limitation “the generated valid surface profile”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 60 is dependent on claim 43, which introduced “generate a valid profile” and “generate a surface elevation profile”.    

Claims 1-20, 35-49, and 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: how the data is made up of long wavelength components or short wavelength components and what is the distinction between a long wavelength and short wavelength and how the components are combined. 
Claims 21-34, 50-53 and 62-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: how the valid surface profile is generated without a preceding lead-in distance or minimum speed requirement.  If Applicant has invented a new system to generate the valid surface profile that does not require the lead-in distance or minimum speed, the steps to achieve that goal must be claimed.  The claims are directed to the goal of generating a profile under those limitations, not how it is generated.  
The term “long wavelength component” in claim 1, 26, 35, 43, and 65 is a relative term which renders the claim indefinite. The term “long wavelength component” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “short wavelength component” in claims 1, 26, 35, 43 and 65 is a relative term which renders the claim indefinite. The term “short wavelength component” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 attempts to limit claim 1 be generating the valid surface profile either in real-time or after the data has been collected.  Everything is done either now or later, so there is no additional limitation to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “instrument measuring 3D surface elevations of the road surface traveled by the vehicle” in claim 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 43-49 and 62-65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 43-49 and 62-65 are directed to the abstract idea of generating profile data, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claims recite the judicial exception of a mental process.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 Revised Patent Subject Matter Eligibility Guidance for more details of the analysis.

Step 1
According to the first part of the analysis, in the instant case, claims 43-49 and 62-65 are directed to a system claim with no physical or tangible form.  This is not a statutory category, such as machine, process, or composition.  As the claims fail to includes any structural recitations, the claims are determined to be directed to none of the statutory categories and are data per se.  See MPEP 2106.03

Claim 43 recites: 
A profiler system arranged to be used in cooperation with a vehicle, the profiler system configured to: 
generate an inertial profile data of a road surface traveled by, or adjacent to, the vehicle; generate a vehicle elevation profile; 
generate running slope data from the vehicle elevation profile and height sensor information; and 
generate a valid profile of the road surface by; 
filtering the running slope data to obtain long wavelength components and filtering the inertial profile data to obtain short wavelength components; and 
combining the long wavelength components of the running slope data and the short wavelength components of the inertial profile data.
The basic elements of claim 43 are generating data, filtering data, and combining data, as claimed.  These steps describe the concept of generating profile data, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014), Affinity Labs of Texas, LLC v. Amazon.com, 838 F.3d 1266, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016) or Affinity Labs of Texas, LLC v. DirectTV, LLC, 838 F.3d 1253, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016).  The concept described in claim 43 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 43 of generating profile data is an abstract idea.  

Claim 65 recites:
An inertial profiler system arranged to be used in cooperation with a vehicle, the profiler system configured to: 
(a) receive data collected by the inertial profiler system while traveling over or adjacent a surface following deceleration of the vehicle to either a stop or a slow speed; and 
(b) generate a valid surface profile of the surface following the deceleration using the data collected after the deceleration without a minimum speed requirement or without a lead-out distance following an end of the generation of the valid surface profile, 
wherein the data collected by the inertial profiler system includes: 
vertical acceleration data of the vehicle that is converted to an inertial reference; longitudinal data that is indicative of the distance travelled by the vehicle; and 
vertical height measurements of the vehicle to the surface as the vehicle travels over the surface.

Claim 43 and 65 do not include any structural limitations. 
Dependent claims 44-49 and 63-65 define additional details on the processing of the data.   
This adds additional detail to the non-statutory idea but does not improve functioning of a computer or any other technology. 
Accordingly, claims 43-49  and 62-65 are not drawn to eligible subject matter as they are directed to non-statutory subject matter of data per se.
Claim 49 introduces a list of sources of the data, however these are merely the source of the data and fail to perform any of the claim limitations.

Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive.
Applicant argued the interpretation of claim 33 and 35 should not invoke 35 USC 112(f).  As a “data processing device” could be understood, as Applicant argued, to refer to commonly understood hardware, that interpretation is withdrawn.  With respect to “instrument measuring 3D surface elevations of the road surface”, the 35 USC 112(f) interpretation is maintained.  The nonce term “instrument” is a generic placeholder and the measuring is a function.  This is an equivalent for “means for measuring 3D surface elevations of the road surface” and examination of that means must look to the Specification to determine what structure performs the function.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3666